Citation Nr: 0115451	
Decision Date: 06/05/01    Archive Date: 06/13/01

DOCKET NO.  00-09 678	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama

THE ISSUES

1.  Entitlement to an increased rating for emphysema, 
currently evaluated as 30 percent disabling.  

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


REMAND

The veteran had active duty from September 1946 to March 1948 
and from September 1950 to August 1951.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case. 

The veteran's pulmonary emphysema is rated under 38 C.F.R. 
§ 4.97, Diagnostic Code (DC) 6603 (2000) and warrants a 30 
percent rating when pulmonary function tests (PFTs) reveal a 
Forced Expiratory Volume in one second (FEV-1) of 56- to 70-
percent predicted, or; Force Expiratory Volume in one second 
to Forced Vital Capacity (FEV-1/FVC) of 56 to 70 percent, or; 
Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single Breath Method (DLCO (SB)) of 56- to 65-percent of 
predicted.  A 60 percent rating is warranted when FEV-1 is 
40- to 55-percent predicted, or; FEV-1/FVC is 40 to 55 
percent, or; DLCO (SB) is 40- to 55-percent of predicted, or; 
maximum oxygen consumption of 15 to 20 ml/ kg/min (with 
cardiorespiratory limit).  

The results of the most recent VA PFT in November 1999 
revealed that the veteran's FEV1 was 47 percent of predicted, 
which would seem to warrant a 60 percent rating.  However, 
that PFT did not report either the results of DLCO (SB) or 
the maximum oxygen consumption rate.  Since the criteria in 
DC 6603 are in the disjunctive, they are separate bases for 
establishing a rating.  Thus, the VA examination in November 
1999 is incomplete.  

Additionally, at the November 1999 VA examination the veteran 
reported having been exposed to asbestos from 1946 to 1948, 
during his first period of service, while working with 
automobile brake shoes containing asbestos.  But, he also 
related having had asbestos exposure after service from 1963 
to 1966 while working around boilers.  In this regard, a July 
1999 statement from Dr. Lorino to an attorney indicates that 
while the veteran's asbestos exposure began in the late 
1940's, he worked as a commercial fisherman, tugboat 
deckhand, and boilermaker until the 1980's.  The veteran had 
reported working around or with asbestos in insulation and 
pipe coverings throughout his life.  Dr. Lorino stated, in 
conclusion, that the veteran had pulmonary asbestos and mild 
chronic obstructive pulmonary disease (COPD).  Moreover, on 
file is a letter from an attorney indicating that on the 
veteran's behalf a manufacturer of asbestos was to be sued 
because of the veteran's asbestos exposure.  

However, it is unclear how much, if any, of the veteran's 
current pulmonary impairment is due to asbestos exposure or 
whether the veteran is actually claiming entitlement to 
service connection for asbestosis.  Since any such claim 
could have an impact on the rating to be assigned for the 
service-connected emphysema, these matters should be 
clarified.  Also, since it appears that the veteran was 
employed for several decades after his last period of 
military service, a social and industrial survey should be 
conducted.  

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers who 
treated the veteran for emphysema or 
asbestos since discharge from his last 
period of military service.  After securing 
the necessary release, the RO should obtain 
such of these records that are not already 
on file, for association with the claims 
folder.

2.  The veteran should be requested to 
clarify whether he is claiming entitlement 
to service connection for asbestosis.  If 
so, all records pertaining to any claim for 
disability benefits connected with any post 
service asbestos exposure should be obtained 
and this should include documents pertaining 
to any law suit against a manufacturer of 
asbestos or any Workman's Compensation 
claim(s), if any, based in whole or in part 
on such exposure.  

3.  The veteran should be afforded a VA 
pulmonary examination to determine the 
extent and severity of his service-connected 
emphysema and to differentiate, if possible, 
between any symptoms of the service-
connected emphysema and any symptoms, if 
they exist, of nonservice-connected 
asbestosis or smoking of tobacco products or 
both (a history of which is reflected in 
some VA clinical records).  The report of 
examination should contain a detailed 
account of all manifestations of the 
disability(ies) found to be present.  If 
there are found to be multiple pulmonary 
disorders, the examiner should reconcile the 
diagnoses and should specify which symptoms 
are associated with each of the disorder(s).  
If certain symptomatology cannot be 
disassociated from one disorder or the 
other, it should be so specified.  The 
examiner should also comment on the extent 
to which the service-connected disability 
impairs the veteran's occupational and 
social functioning. 

The claims folder should be made available 
to the examiner for review before the 
examination.  All necessary tests and 
studies should be conducted in order to 
identify and describe the symptomatology 
attributable.  Testing must include 
pulmonary function testing which evaluates 
not only the veteran's FEV1, FEV1/FVC but 
also his DLCO (SB) and his maximum oxygen 
consumption (See DC 6603).  If the veteran 
is claiming service connection for 
asbestosis, and opinion or diagnosis 
should be rendered as to whether any 
inservice exposure to asbestos gave rise 
to any current asbestosis or to any 
percentage of asbestosis that the veteran 
may have, if the latter can be 
determined.  

4.  The veteran should be afforded a VA 
social and industrial survey to assess his 
employment history and day-to-day 
functioning.  A written copy of the report 
should be inserted into the claims folder.

5.  The RO must review the claims file and 
ensure that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475 
is completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act (to 
be codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

6.  Thereafter, the RO should readjudicate 
these claims.  If the benefits sought on 
appeal remain denied, the appellant and the 
appellant's representative, if any, should 
be provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issue currently 
on appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified; however, the veteran is advised 
that failure to cooperate by reporting for scheduled 
examinations may result in the denial of the higher rating 
claim.  38 C.F.R. § 3.655 (2000).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



_______________________________
RENÉE M. PELLETIER
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


